Per Curiam.
This is an appeal from a judgment entered on a jury verdict in favor of the defendant and against the plaintiff in the Passaic County Circuit Court. The grounds of appeal are as follows: (1) the judgment is contrary to the evidence; (2)
the judgment is contrary to law; (3) the verdict is contrary to the charge of the court; (4) the verdict was rendered in favor of the defendant as a result of the jury’s mistake, passion or prejudice. There appear to have been no objections noted and no exceptions taken. Wo complaint is made to us of any errors alleged to have been committed by the court during the trial of the cause. Joseph M. Byrne Co. v. Snead & Co., 98 N. J. L. 256; 118 Atl. Rep. 841. No adequate explanation is given as to how the judgment is contrary to law. The remaining questions are properly the subject of a rule to show cause and are not the subject of exceptions. Christy v. New York Central and Hudson River Railroad Co., 90 N. J. L. 540; 101 Atl. Rep. 372.
Judgment below will be affirmed.